Citation Nr: 0733733	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-18 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to November 
1980.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2004 rating decision in which the RO granted 
service connection for a chronic neck condition, evaluated as 
noncompensable, effective July 28, 2003.  A May 2004 
statement from the veteran can be read as expressing 
disagreement with the April 2004 rating decision.  A June 
2004 rating decision subsequently granted an increased 
initial evaluation of 10 percent for chronic cervical 
myelopathy.  In August 2004 the veteran continued to disagree 
with the initial evaluation assigned for his cervical spine 
disability.  A statement of the case (SOC) was issued in 
March 2005, and the veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in June 
2005.

The Board notes that in a July 2003 statement regarding the 
claim for service connection for a cervical spine condition 
and a left hip and pelvis condition, the veteran's 
representative also claimed entitlement to an increased 
evaluation for the veteran's service connected low back 
condition with neurological symptoms.  A February 2004 rating 
decision granted service connection for the left hip and 
pelvis condition, however, the claim for an increased 
evaluation for the veteran's service connected low back 
condition with neurological symptoms has not been 
adjudicated.  This matter is referred to the RO for 
appropriate action.  

An April 2004 letter from the Debt Management Center informed 
the veteran that he had been overpaid $13.47.  A May 2004 
statement from the veteran expresses desire for waiver of 
this overpayment.  The claim for waiver of overpayment has 
not been adjudicated and is referred to the RO for 
appropriate action.  

In addition, in a VCAA notice response form received in March 
2006 the veteran indicated that he had more information or 
evidence to give VA to substantiate his claim.  He then 
enumerated 15 conditions:  kidney infection, herpes warts, 
bladder infection, hemorrhoids, loss of eyesight, canker in 
the mouth, neuropathy, AIDS, diabetes, asthma, cancer, slip 
disc (S1-L5), high blood pressure, sexual dysfunction, and 
sciatic nerve.  The Board notes that service connection for 
asthma was previously denied in an October 1997 rating 
decision.  It is not clear if this March 2006 correspondence 
from the veteran was intended to raise claims for service 
connection and request reopening of the claim for service 
connection for asthma.  These matters are also referred to 
the RO for appropriate action.  

Subsequent to the March 2005 SOC the veteran submitted 
records of VA treatment from November 2004 and May 2006.  In 
his May 2007 written brief presentation the veteran's 
representative waived the right to have this additional 
evidence referred to the agency of original jurisdiction 
(AOJ) for review.  See 38 C.F.R. § 20.1304 (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

A March 2004 VA treatment related that the veteran reported 
he had been seen at the VA Medical Center in Syracuse in 
January for follow-up with neurosurgeons at that facility.  
However, records of this treatment have not been associated 
with the claims file.  In addition, the only VA treatment 
records associated with the claims file since VA treatment in 
March 2004 are a November 2004 radiological report and a May 
2006 operative report.  The submission of these two records 
suggests that there may be outstanding VA treatment records 
since March 2004.  As any records of treatment for the 
veteran's cervical spine disability in January 2004 or since 
March 2004 are potentially pertinent to the claim on appeal 
and within the control of VA, they must be obtained and 
associated with the claims file.  Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

The veteran's cervical spine disability was evaluated at VA 
examination in December 2003.  The veteran is entitled to a 
new VA examination where there is evidence (including his 
statements) that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

On VA examination in December 2003 forward flexion of the 
cervical spine was to 30 degrees, with neck rotation to 45 
degrees bilaterally.  At an evaluation for private physical 
therapy in April 2004 range of motion of the cervical spine 
revealed flexion to 2 degrees, right rotation to 20 degrees, 
and left rotation to 15 degrees.  This private treatment 
report reflects a worsening of the veteran's cervical spine 
disability.  In light of this treatment report, and the 
passage of time since the December 2003 VA examination, the 
Board finds that a new VA examination would be probative in 
ascertaining the current severity of the veteran's service 
connected cervical spine disability.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

It does not appear that the veteran has been provided VCAA 
notice on the issue of entitlement to an increased initial 
evaluation for his cervical spine disability.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that once service connection is granted and an 
effective date and rating have been assigned, the claim is 
substantiated and further VCAA notice is not needed.  While 
the Court's holding in Dingess suggests that such notice is 
not required because the service connection claim has been 
substantiated, since the claim is being remanded, additional 
notice specific to the issue on appeal is appropriate.  

In a September 2004 statement, the veteran's representative 
indicated that the veteran requested an audience, either 
informal or formal, with a Decision Review Officer (DRO).  
The record does not show that a formal or informal conference 
with a DRO was held regarding the claim for an initial 
evaluation in excess of 10 percent for the veteran's cervical 
spine disability.  Therefore, the veteran should be contacted 
to determine whether he still desires a formal or informal 
DRO conference and, if so, should be scheduled for one.  See 
38 C.F.R. § 3.103(c), 3.2600(c).  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), specifically 
informing him of the information and 
evidence required to substantiate his 
claim.  

2.  Contact the veteran to determine 
whether he still desires a formal or 
informal DRO conference and, if so, 
schedule him for one.  

3.  Request all outstanding records of VA 
treatment for the cervical spine since 
January 2004.  

4.  Schedule the veteran for a VA 
orthopedic and neurological 
examination(s) to determine the current 
level of impairment due to the service 
connected cervical spine disability.  The 
claims folder should be made available to 
the examiner(s) for review prior to the 
examination(s) and the examiner(s) is 
requested to acknowledge such review in 
the examination report or in an addendum.  
All necessary tests studies should be 
performed.

Regarding orthopedic manifestations of 
the cervical spine disability, the 
examiner should report the range of 
motion of the cervical spine in degrees, 
to include flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The examiner should also 
report whether the cervical spine 
disability causes muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  

The examiner should report any additional 
limitation of motion due to weakened 
movement, excess fatigability, 
incoordination, pain, or flare-ups.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the additional 
degree of motion lost due to any weakened 
movement, excess fatigability, or 
incoordination.  

Regarding neurologic manifestations of 
the cervical spine disability, the 
examiner should note any intervertebral 
disc disease and specify whether such 
disease causes incapacitating episodes 
(bed rest prescribed by a physician) and, 
if so, describe the number and duration 
of such episodes during the past 12 
months.  

The examiner should note all neurological 
abnormalities, specifically radiating 
pain in the extremities, and should 
describe whether or not such 
abnormalities cause complete or partial 
paralysis, or neuritis or neuralgia of 
any nerve.  

If there is partial paralysis, neuritis, 
or neuralgia of any nerve, the examiner 
should identify the nerve affected and 
describe such paralysis as mild, 
moderate, or severe.

5.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
the claim is not fully granted, issue a 
supplemental statement of the case before 
returning the claim to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


